       Case 2:17-cv-04540-WB Document 255-2 Filed 10/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 COMMONWEALTH OF PENNSYLVANIA
 and STATE OF NEW JERSEY,

       Plaintiff,

       v.
                                               Civil No. 2:17-CV-04540-WB
 DONALD J. TRUMP, et al.

       Defendants,

 LITTLE SISTERS OF THE POOR SAINTS
 PETER AND PAUL HOME,

       Defendant-Intervenors.



                                 [PROPOSED] ORDER

        AND NOW, this ________ day of _______, 2020, it is hereby ORDERED that
Plaintiffs’ motion for summary judgment is DENIED; Defendant and Defendant-Intervenor’s
motions for summary judgment are GRANTED; FURTHER ORDERED that judgment shall
be entered for Defendants and Defendant-Intervenors.
                                                  BY THE COURT:

                                                _______________________________
                                                WENDY BEETLESTONE, J.
